DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         THOMAS S. MASON,
                            Appellant,

                                    v.

 DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
                 KLENDY MILO MULLER,
                       Appellees.

                              No. 4D19-3084

                              [June 18, 2020]

   Appeal from the State of Florida, Division of Administrative Hearings,
L.T. Case No. 2001363264; DOAH No. 19-003751-CS and Depository No.
50190700482CA.

  John F. Schutz of John F. Schultz PL, Palm Beach Gardens, for
appellant.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for Appellee Department of
Revenue.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.